Title: William Bingham to John Adams, 19 February 1784
From: Bingham, William
To: Adams, John


        
          Sir,
          London Feby 19th 1784
        
        I received your Favor of the 10th Inst
        Mr Jay has recovered his Health in a great Measure by his Excursion to Bath, & has returned to Paris— I have not as yet heard of his Arrival there—
        We have recently received but little political News from America— The refractory States seem more favorably inclined towards the Appropreation of such Funds as Congress required for doing Justice to the public Creditors
        Massachusets Bay & Virginia have adopted the Measure—
        The restraining Proclamation of this Country has occasioned the Establishment of Committees, composed of the leading Commercial Characters of the different States, who will digest a Plan of Commercial Retaliation, which will be enforced against G Britain, in Case she does not relax in her contracted selfish System— The Politics of this Country are fast verging towards a Crisis, which must decide the Fate of the Constitution
        Mr Pitt still holds his Ground, supported by the Voice of the People & the royal Favor & Confidence—
        The Coalition Party continue to retain a decided Majority in the House of Commons, & have put an effectual Stop to the Progress of all public Business, so that the Affairs of the Nation will be suspended, untill a new Parliament is chosen or an Union of Parties takes place— The former Step would be adopted, but it is too late to have recourse to it, as the Supplies must immediately be granted, or public Credit would receive a fatal Blow— The Mutiny Bill must likewise pass, or the Army will of course be disbanded—
        The King has made known his Wishes to the Duke of Portland, that an Union of Parties should take place,—but Etiquette prevents the Adjustment of this Business, as the opposition will not treat, except the present Ministry resigns, preparatory to Negotiation—& they absolutely refuse to leave their Places—
        In short, this Kingdom is in a very convulsed State, & except

some Accommodation speedily takes place, will be afflicted with some very serious internal Troubles—
        I am with great Regard / Sir / Your obedt hble servt
        
          Wm Bingham
        
      